Citation Nr: 0206182	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  00-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee with status post 
chondroplasty, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to March 
1990.  

This matter arose from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran disagreed with the 
decision and filed a timely appeal.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

The Board note that in a memorandum dated in June 2002, the 
veteran's accredited representative in this case requests 
referral by the Board for development by the RO of the issues 
of entitlement to service connection for a bilateral foot 
disability, a thyroid condition, and a gynecological disorder 
to include loss of use of a creative organ.  The RO appears 
to have adjudicated all or some of these matters in May 2000, 
October 2001, and in May 2002.  Several statements have been 
added to the record on the veteran's behalf since those 
decisions making reference to the matters considered therein.  
These issues are referred to the RO as requested by the 
service representative for all indicated action to include a 
determination as to whether the veteran intends to initiate, 
or intended any of the submitted statements to be, notices of 
disagreement.  

The Board notes that in the request for withdrawal of appeal 
referenced below, the veteran's representative indicated that 
the local representative withdrew the issues on appeal by 
letter dated October 3, 2000, by stating that they agreed 
that the Hearing Officer's decision dated June 2, 2000, has 
awarded the benefits sought on appeal.  In a May 2001 
statement, it appears that the veteran was in agreement with 
the representative's October 2000 statement.


FINDING OF FACT

On June 3, 2002, prior to the promulgation of a decision in 
the appeal but subsequent to the filing of a substantive 
appeal, the Board received notification from the appellant's 
representative that a withdrawal of the veteran's appeal of 
the issues of entitlement to an increased evaluation for 
degenerative joint disease of the left knee with status post 
chondroplasty, and entitlement to an increased evaluation for 
degenerative joint disease of the right knee, was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement 
to an increased evaluation for degenerative joint disease of 
the left knee with status post chondroplasty have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2001); 
38 C.F.R. § 20.204 (2001).

2.  The criteria for withdrawal of the appeal for an 
increased evaluation for degenerative joint disease of the 
right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  In a letter dated 
June 3, 2002, the veteran, through her representative, 
formally withdrew her claim with regard to the increased 
evaluations at issue.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for these issues and they are dismissed without 
prejudice.


ORDER

The appeal with respect to the issues of entitlement to 
increased evaluations for degenerative joint disease of the 
left knee with status post chondroplasty and degenerative 
joint disease of the right knee are dismissed.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

